Metcalf, J.
Assuming that this real estate was attached in due form on the writ against Ensign and Jones, yet the conveyance thereof to the partners gave the legal title to them as tenants in common, though it was purchased with partnership funds, and used for partnership purposes. Peck v. Fisher, 7 Cush. 390, and cases there cited. The attachment, upon a writ against them as individuals, could only reach the several interest of each partner, and a failure "to dissolve such an attachment was no ground for proceedings in insolvency against the partnership. Proceedings in insolvency stayed.